Frazer, J.
We cannot'reverse this judgment upon the evidence, as wo are earnestly pressed to do. As it appears upon paper it creates a decided impression that the verdict was wrong. But that depends upon the credit due to the witnesses; and it may be if they had been examined in our personal presence as they wore before the jury which found the verdict and the judge who overruled the motion for a new trial, that we would have thought otherwise. There are tests of truth in testimony impossible to be put into a bill of exceptions; and it is therefore wise that where the question is one of credibility only, the action of the lower court should stand.
The instruction to the jury, to the effect that the railroad company was legally responsible for the action of persons not its servants, in falsely announcing the arrival of the train at the station, whereby the plaintiff in attempting to disembark was injured, was not, in our judgment, a correct statement of the law. But this error was clearly harmless. The jury found, in answer to an interrogatory, that the announcement was, in fact, made by the proper servants of the defendant.
Wo think that the complaint was good.
The judgment is affirmed, with costs.